uniform issue list department of the treasury internal_revenue_service washington d c sep tax_exempt_and_government_entities_division set ep ractl legend taxpayer a ira x simple_ira amount a l l a f plan m date dear this is in response to your request dated waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ in which you request a the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age__ represents that she received a distribution of amount a from ira x on date and deposited amount a in her bank account amount a represented accumulations during four years of participation in ira x taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to her reliance on inaccurate information provided to her by the human resources representative of her new employer that maintains plan m taxpayer a was laid off from her employer where she taxpayer a started her new employment on participated in ira x during with a company that maintains plan m on into plan m in rollover period taxpayer a accordance with advice of a human resources representative of her new employer which was after the day rollover period taxpayer a received on a check for amount a from the trustee of plan m with a note stating that plan m does not accept simple_ira rollovers taxpayer a further represents that amount a has not been used for any other purpose filled out the forms to rollover amount a during the day based on the above facts and representations taxpayer a requests a ruling that the internal_revenue_service waive the 60-day rollover requirement contained in sec_408 of the code with respect to amount a sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is into an eligible_retirement_plan other than an ira for the benefit of paid such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover was caused by her reliance on inaccurate information provided to her by the human resources representative of her new employer that maintains plan m therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount a taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount a into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met such contribution will be considered a rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent lf vou have any questions please contact at sincerely yours ada vora c donczell littlejohn manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice
